LACOMBE, Circuit Judge.
The merchandise in question consists of. chocolate and cocoa put up in small consumption packages,— half-pound tins or what not, — and packed for transit in outside wooden boxes. It is conceded by both sides that the provisions of paragraph 281 of the tariff act of 1897 are applicable. It reads as follows:
“Par. 281. Chocolate and cocoa prepared or, manufactured not specially provided for in this act, valued at not over 15 cents per pound, 2% cents per pound; valued above 15 cents and not above 21 cents per pound, 2% cents, and not above 35 cents per pound, 5 cents per pound and 10 per centum ad valorem; valued above 35 cents per pound, 50 per centum ad valorem. The weight and value of all coverings other than plain wooden, shall he included in the dutiable weight and value of the foregoing merchandise; powdered cocoa, unsweetened, 5 cents per pound.”
In order to determine in what class the chocolate should he assessed, — whether over or under 15 cents or 24 cents, etc., — the collector added up thé value of the chocolate, the inner packages, and the outside wooden cases, as the value would be estimated under section 19 of the customs administrative act of 1890, and divided the sum thus obtained by the weight of the chocolate alone. We concur with the circuit court in the conclusion that in so doing he disregarded'rthe express instructions of the statute. The provision for coverings which is found in the customs administrative act does not apply to these articles, which are in the later statute specifically provided for, a part only of the value of the coverings being required to pay duty. The plain intent and the expressed meaning of the final sentence is that the plain wooden coverings shall be free from duty, but that the interior coverings shall be treated for duty purposes-, as if they were chocolate; the dutiable weight shall he the weight of chocolate plus inner coverings; and the dutiable value, the value of chocolate plus inner coverings. If this be so, — . if,.’for example, the dutiable value of an importation of 2,200 pounds of chocolate and 210 pounds of inner coverings is $550, and is to be treated for duty purposes as if it were 2,110 pounds of chocolate,— the natural corollary would seem to be that the value per pound of this dutiable aggregate must be its total value divided by its total weight. The decision of the circuit court is affirmed.